Thepatientinvestor QUARTERLY REPORT: 12/31/15 ● Value ● Deepvalue ● Global ● ArielFund ● ArielAppreciation Fund ● ArielFocusFund ● ArielDiscoveryFund ● ArielInternationalFund ● ArielGlobalFund Slow and steady wins the race. One of Ariel Investments’ guiding principles is to communicate openly with our shareholders so they may gain a clear understanding of our investment philosophy, portfolio decisions and results, as well as our opinions on the underlying market. In reviewing the materials contained in The Patient Investor, please consider the information provided on this page. While our investment decisions are rooted in detailed analysis, it is important to point out that actual results can differ significantly from those we seek. We candidly discuss a number of individual companies. Our opinions are current as of the date they were written but are subject to change. We want to remind investors that the information in this report is not sufficient on which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. Equity investments are affected by market conditions. The intrinsic value of the stocks in which the Funds invest may never be recognized by the broader market. Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund and Ariel Discovery Fund invest in micro, small and/or midsized companies. Investing in micro, small and mid-cap stocks is riskier and more volatile than investing in large cap stocks, in part because smaller companies may not have the scale, depth of resources and other assets of larger firms. Ariel Fund and Ariel Appreciation Fund often invest a significant portion of their assets in companies within the consumer discretionary and financial services sectors and their performance may suffer if these sectors underperform the overall stock market. Ariel Focus Fund invests primarily in equity securities of companies of any size and is a non-diversified fund, which means its investments are concentrated in fewer stocks than diversified funds. Ariel Focus Fund generally holds 20-30 stocks and therefore may be more volatile than a more diversified investment. Ariel International Fund and Ariel Global Fund invest in foreign securities and may use currency derivatives and ETFs. Investments in foreign securities may underperform and may be more volatile than comparable U.S. stocks because of the risks involving foreign economies and markets, foreign political systems, foreign regulatory standards, foreign currencies and taxes. The use of currency derivatives and ETFs may increase investment losses and expenses and create more volatility. Investments in emerging markets present additional risks, such as difficulties selling on a timely basis and at an acceptable price. Performance data quoted represents past performance. Past performance does not guarantee future results.All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for the Funds may be obtained by visiting our website, arielinvestments.com. Investors should consider carefully the investment objectives, risks, and charges and expenses before investing. For a current summary prospectus or full prospectus which contains this and other information about the Funds offered byAriel Investment Trust, call us at 800.292.7435 or visit our website, arielinvestments.com. Please read the summary prospectus or full prospectus carefully before investing. Distributed by Ariel Distributors, LLC, a wholly owned subsidiaryof Ariel Investments, LLC. Ariel Investment Trust c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 arielinvestments.com Follow us on Twitter @ArielFunds Fundperformanceataglance ASOF12/31/15 Annualized Quarter (%) 1-year (%) 3-year (%) 5-year (%) 10-year (%) 20-year (%) Since inception (%) Small/mid cap value strategy 11/06/86 Ariel Fund–Investor Class + – + Ariel Fund–Institutional Class + – + Russell 2500TM Value Index + – + Russell 2000® Value Index + – + S&P 500® Index + Mid cap value strategy 12/01/89 Ariel Appreciation Fund–Investor Class + – + Ariel Appreciation Fund–Institutional Class + – + Russell Midcap® Value Index + – + Russell Midcap® Index + – + S&P 500® Index + All cap value strategy 06/30/05 Ariel Focus Fund–Investor Class + – + + + – + Ariel Focus Fund–Institutional Class + – + + + – + Russell 1000® Value Index + – + + + – + S&P 500® Index + – + Small cap deep value strategy 01/31/11 Ariel Discovery Fund–Investor Class – Ariel Discovery Fund–Institutional Class – Russell 2000® Value Index + – + – – – + S&P 500® Index + + + – – – + International all cap strategy 12/30/11 Ariel International Fund–Investor Class + + + – – – + Ariel International Fund–Institutional Class + + + – – – + MSCI EAFE® Index (net) + – + – – – + MSCI ACWI ex-US Index (net) + – + – – – + Global all cap strategy 12/30/11 Ariel Global Fund–Investor Class + + + – – – + Ariel Global Fund–Institutional Class + + + – – – + MSCI ACWISM Index (net) + – + – – – + The inception date for the Institutional Class shares of all Funds is December 30, 2011. Performance information for the Institutional Class prior to that date reflects the actual performance of a Fund’s Investor Class (and uses the actual expenses of the Fund’s Investor Class, for such period of time), without any adjustments. For any such period of time, the performance of a Fund’s Institutional Class would have been substantially similar to, yet higher than, the performance of its Investor Class, because the shares of both classes are invested in the same portfolio of securities, but the classes bear different expenses, which are primarily differences in distribution and service fees. Descriptions for the indexes can be found on page 46. Any extraordinary performance shown for short-term periods may not be sustainable and is not representative of the performance over longer periods. The minimum initial investment for Investor Class shares is $1,000; the minimum for Institutional Class shares is $1,000,000. Ariel brings you… Khoa X. Ho Vice President, Investor Services We began mailing your 2015 tax forms at the end of January, 2016. As a shareholder, you may receive one or more of the following: Form 1099-DIV Reports taxable ordinary income, qualified dividends and capital gains distributed to non-retirement accounts. You will not receive this form if you only have a retirement account (e.g. IRA) or your distributions per fund are less than $10. Form 1099-B Reports redemptions or exchanges from non-retirement accounts. Form 1099-Q Reports withdrawals from education savings accounts (e.g. Coverdell accounts). Form 1099-R Reports withdrawals from retirement accounts. This form also reports recharacterizations, rollovers, conversions or excess contribution removals. Form 5498-ESA Reports contributions made to CoverdellEducation Savings Accounts through the April 18, 2016 tax deadline. Form 5498 Reports contributions made to retirement accounts through the April 18, 2016 tax deadline. Mark Your Calendar • Form 1099-Q and Form 1099-R will be mailed by February 1, 2016. • Form 1099-DIV and Form 1099-B will be mailed by February 16, 2016. • Form 5498-ESA will be mailed by May 2, 2016. • Form 5498 will be mailed by May 31, 2016. For more information on your tax forms, call our team today at 800.292.7435. 2 ARIEL INVESTMENTS.COM ALL IN 3.0 Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains and represents returns of the Investor Class shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for Ariel Fund and Ariel Appreciation Fund may be obtained by visiting our website, arielinvestments.com. DEAR FELLOW SHAREHOLDER: For the quarter ending December 31, 2015, large companies outperformed smaller ones and growth stocks beat their value counterparts. Against this backdrop, the smaller companies comprising Ariel Fund rose +7.74%, which compares quite favorably to the style-similar Russell 2500 Value Index, which earned +2.78%, as well as the Russell 2000 Value Index, which gained +2.88%—and narrowly beat the +7.04% rise of the S&P 500 Index. During the quarter, the biggest story was the powerful contribution of our consumer discretionary names—with everything from media to toy stocks strongly outperforming during the period. By comparison, our financial issues were a bit soft and marginally detracted from otherwise robust gains. Although a lot happened during the year, 2015 is easily summed up in a few broad strokes: rates rose; oil plummeted; China crashed; and the dollar strengthened. As The New York Times rightly noted, “A robust fourth quarter couldn’t redeem the market after a year of anxiety and volatility.”1 Although Ariel Fund ended 2015 with a -4.10% loss, it outperformed the Russell 2500 Value Index, which fell -5.49% and meaningfully beat the Russell 2000 Value Index, which gave back -7.47%. In stark contrast, the “violently flat”2 S&P 500 Index eked out a +1.38% return—mostly propelled by just four mega cap tech names dubbed FANG—Facebook, Inc. (FB), Amazon.com, Inc. (AMZN), Netflix, Inc. (NFLX), and Google, Inc. a.k.a. Alphabet Inc. (GOOG). Ariel Appreciation Fund also bested its primary and secondary benchmarks during the last three months of the year. The Fund’s +4.78% quarter-end increase outdid the Russell Midcap Value Index’s +3.12% return as well as the +3.62% rise of the Russell Midcap Index. Here again, our consumer discretionary stocks stood out and substantially absorbed some soft financial holdings. For the year, Ariel Appreciation Fund’s -6.22% loss was lower than that of the Russell Midcap Value Index, which fell -4.78%. The Russell Midcap Index fared better with a -2.44% decline. 3 ALL IN—3.0 Given the stock market’s dramatic plunge in the early weeks of the New Year, looking back at 2015 actually feels outdated and misdirected. As we write, Barron’s tells us that “The U.S. stock market is off to its worst start of any year on record and the Dow industrials are on track to suffer their worst month since February 2009—just before the ultimate lows in the financial crisis were reached the following month.”3 Despite this inauspicious beginning, we want to underscore: this is not 2009, and we are not in a financial crisis. As we all know, the financial crisis was rooted in debt. Since that time, corporations, consumers and governments have substantially de-leveraged their balance sheets, which ultimately enables them to better withstand the inevitable bumps that come along the way. “Unlike the financial melt-down, this period feels more similar to the market’s set-back in 2011.” This is one of those “bumps,” sparked by troubles in China, with residual damage in the commodities sectors—most notably oil. But unlike the financial melt-down, this period feels more similar to the market’s set-back in 2011. At that time, improving fundamentals were usurped by sovereign debt troubles, a U.S. debt ceiling stalemate and America’s historic downgrade. Back then, the markets swooned in the third quarter and rebounded in the fourth quarter, while the S&P 500 also ended the year “violently flat.”4 Our particularly weak results in the third quarter of 2011 actually drove our resolve. At the time, we wrote in our quarterly letter, “When uncertainty devolves to chaos and then panic, when companies manage to eke out profits in a middling economy, when as one Wall Street strategist observes ‘the expectations bar is on the floor,’ it is time to buy. The problem is that most investors do not view negative returns and extreme volatility opportunistically.” We did and we bought. And some of our most contrarian picks helped propel our strong rebound from those passing market lows. And so here we are again. Some pundits say doomsday is back and are forecasting a global recession as well as a prolonged bear market. In fact, the weekly Investors Intelligence data that tracks Wall Street bulls and bears shows that after “the latest decline the bulls were 26.8%,” which is “similar to readings shown in March 2009” when the market bottomed. USA Today proposes that “the mood shifted on Wall Street from the once-winning buy-the-dip mentality to a ‘sell the rally’ strategy.”5 This is when our research-based, contrarian tendencies kick in. Accordingly, although China’s economy has slowed a bit, fears of a growing Asian contagion seem overblown in our view. Instead, we believe the pain is most likely to be limited to companies with sizable China exposure. We take comfort in the fact that the U.S. economy is continuing to grow at a steady albeit slow pace—which is no small feat given our size. Auto sales are at record highs. Job growth remains strong. Housing continues to recover. And $2 gas serves as its own economic stimulus—a financial boon for everyday Americans who can now spend these savings on other things. Not to mention, other than energy companies, most other businesses actually benefit from cheap oil. “Auto sales are at record highs. Job growth remains strong. Housing continues to recover. And $2 gas serves as its own economic stimulus.” Then there are those who argue smaller companies are already in a bear market because the Russell 2000 Index is down more than -20% from its summer 2015 highs. We will be the first to acknowledge that some damage has been done. But our patient investing philosophy is forward looking. Every decision—every buy and sell—is anchored to a long-term view. As such, our optimism is rooted in our strong belief in the enduring strength and resilience of the American economy. We know bear markets follow bull markets. The good news is that “Nonrecessionary bear markets tend to be shallower and recover more quickly… [And] if there’s a silver lining, it’s that the market is a lot cheaper than it was a few months ago.”6 So once again—the third sell off in a decade—we are unambiguously declaring that we are “all in.” 4 ARIELINVESTMENTS.COM PORTFOLIO COMINGS AND GOINGS During the quarter, Ariel Fund and Ariel Appreciation Fund gained a new position in integrated sports, entertainment and media business company The Madison Square Garden Co. (MSG) by virtue of its spin-off from MSG Networks Inc. (MSGN)—the company that was formerly known as The Madison Square Garden Co., which we already owned. Additionally, in Ariel Fund we purchased shares of Zebra Technologies Corp. (ZBRA), the leading global supplier of thermal printing solutions. A previous Ariel Fund holding more than a decade ago, we added this barcode maker to the Fund because we view Zebra as an industry leader with a strong management team, positioned to benefit from global demand for asset tracking solutions. Meanwhile, no companies were eliminated from Ariel Fund during the quarter but we did sell out of Sotheby’s (BID) in Ariel Appreciation Fund in exchange for better values. “So once again—the third sell off in a decade—we are unambiguously declaring that we are ‘all in.’” As always, we appreciate the opportunity to serve you and welcome any questions or comments you might have. You can also contact us directly at email@arielinvestments.com. Sincerely, John W. Rogers, Jr. Mellody Hobson Chairman and CEO President NOT EVERYTHING THAT COUNTS CAN BE COUNTED TIMOTHY R. FIDLER, CFA Co-portfolio manager Director of Research Tim Fidler was poised to become an economics professor. He earned his BA in economics with honors from Northwestern University and graduated Phi Beta Kappa. For five years, he worked as a research associate with prestigious faculty members. He landed the perfect pre-graduate school job: creating, designing, and testing quantitative models for portfolio managers. But that’s where the numbers stopped adding up. To hear the whole story, visit arielinvestments.com/ fidler. 1 Conrad De Aenlle, “The Party That Wasn’t,” The New York Times, January 17, 2016, BU13. 2 Ben Levisohn, “Violently Flat,” Barron’s, December 21, 2015, 9. 3 Randall W. Forsyth, “Off the Juice,” Barron’s, January 18, 2016, 7. 4 Levisohn, 9. 5 Adam Shell, “Sell-off Pushes Stocks Over Correction Cliff,” USA Today, January 14, 2016, B1. 6 Barron’s, January 18, 2016, page 11. 5 Ariel Fund performance summary INCEPTION: 11/06/86 John W. Rogers, Jr. John P. Miller, cfa Kenneth E. Kuhrt, cpa Lead portfolio Portfolio Portfolio manager manager manager Composition of equity holdings (%) Ariel Fund† Russell Value Index Russell Value Index S&P Index Consumer discretionary Financial services Producer durables Health care Materials & processing Consumer staples Technology Energy Utilities †Sector weightings are calculated based on equity holdings in the Fund and exclude cash in order to make a relevant comparison to the indexes. Average annual total returns (%) as of 12/31/15 Quarter 1-year 3-year 5-year 10-year Since inception Ariel Fund–Investor Class + 7.74 –4.10 + 15.47 + 10.43 + 6.62 + 11.23 Ariel Fund–Institutional Class+ + 7.84 –3.78 + 15.82 + 10.71 + 6.75 + 11.27 Russell 2500TM Value Index + 2.78 –5.49 + 10.51 +9.23 + 6.51 + 10.98 Russell 2000® Value Index + 2.88 –7.47 +9.06 +7.67 + 5.57 + 10.20 S&P 500® Index + 7.04 +1.38 + 15.13 +12.57 + 7.31 + 10.03 Performance data quoted represents past performance and does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit arielinvestments.com. The minimum initial investment for Investor Class shares is $1,000; the minimum for Institutional Class shares is $1,000,000. Growth of a $10,000 investment since inception (Investor Class) Expense ratio (as of 9/30/15) Investor Class 1.02% Institutional Class 0.72% Top ten equity holdings (% of net assets) 1. Lazard Ltd 2. TEGNA, Inc. 3. Interpublic Group of Cos., Inc. 4. J.M. Smucker Co. 5. KKR & Co. L.P. 6. International Speedway Corp. 7. Charles River Laboratories Intl, Inc. 8. Laboratory Corp. of America Hldgs 9. Brady Corp. Royal Caribbean Cruises Ltd. + The inception date for the Institutional Class shares is December 30, 2011. Performance information for the Institutional Class prior to that date reflects the actual performance of the Fund’s Investor Class (and uses the actual expenses of the Fund’s Investor Class, for such period of time), without any adjustments. For any such period of time, the performance of the Fund’s Institutional Class would have been substantially similar to, yet higher than, the performance of the Fund’s Investor Class, because the shares of both classes are invested in the same portfolio of securities, but the classes bear different expenses, which are primarily differences in distribution and service fees. Notes: The graph does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Total return does not reflect a maximum 4.75% sales load charged prior to 7/15/94. See index descriptions on page 46. 6 ARIELINVESTMENTS.COM Ariel Appreciation Fund performance summary INCEPTION: 12/01/89 John W. Rogers, Jr. Timothy R. Fidler, cfa Co-portfolio Co-portfolio manager manager Composition of equity holdings (%) Ariel Apprec- iation Fund† Russell Midcap Value Index Russell Midcap Index S&P Index Financial services Consumer discretionary Producer durables Health care Consumer staples Technology Energy Materials & processing Utilities †Sector weightings are calculated based on equity holdings in the Fund and exclude cash in order to make a relevant comparison to the indexes. Average annual total returns (%) as of 12/31/15 Quarter 1-year 3-year 5-year 10-year Since inception Ariel Appreciation Fund–Investor Class + 4.78 – 6.22 + 14.04 + 10.40 + 7.56 + 10.67 Ariel Appreciation Fund–Institutional Class+ + 4.86 – 5.92 + 14.42 + 10.67 + 7.69 + 10.72 Russell Midcap® Value Index + 3.12 – 4.78 + 13.40 + 11.25 + 7.61 + 11.29 Russell Midcap® Index + 3.62 – 2.44 + 14.18 + 11.44 + 8.00 + 11.11 S&P 500® Index + 7.04 + 1.38 + 15.13 + 12.57 + 7.31 + 9.30 Performance data quoted represents past performance and does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit arielinvestments.com. The minimum initial investment for Investor Class shares is $1,000; the minimum for Institutional Class shares is $1,000,000. Growth of a $10,000 investment since inception (Investor Class) Expense ratio (as of 9/30/15) Investor Class 1.12% Institutional Class 0.79% Top ten equity holdings (% of net assets) 1. Stanley Black & Decker, Inc. 2. Zimmer Biomet Holdings, Inc. 3. AFLAC Inc. 4. J.M. Smucker Co. 5. Northern Trust Corp. 6. Interpublic Group of Cos., Inc. 7. Laboratory Corp. of America Hldgs 8. Omnicom Group Inc. 9. First American Financial Corp. Western Union Co. + The inception date for the Institutional Class shares is December 30, 2011. Performance information for the Institutional Class prior to that date reflects the actual performance of the Fund’s Investor Class (and uses the actual expenses of the Fund’s Investor Class, for such period of time), without any adjustments. For any such period of time, the performance of the Fund’s Institutional Class would have been substantially similar to, yet higher than, the performance of the Fund’s Investor Class, because the shares of both classes are invested in the same portfolio of securities, but the classes bear different expenses, which are primarily differences in distribution and service fees. Notes: The graph does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Total return does not reflect a maximum 4.75% sales load charged prior to 7/15/94. See index descriptions on page 46. 800.292.7435 7 FOUR FACTOR HEADWINDS FROM 2015 Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains and represents returns of the Investor Class shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for Ariel Focus Fund may be obtained by visiting our website, arielinvestments.com. DEAR FELLOW SHAREHOLDER: Ariel Focus Fund gained +1.90% in the fourth quarter and trailed its primary benchmark, the Russell 1000 Value Index, which increased +5.64%, as well as the broad market as measured by the S&P 500 Index, which jumped +7.04%. Stanley Black & Decker, Inc. (SWK) and Lockheed Martin Corp. (LMT), our two largest positions, saw their stocks rise +10.61% and +5.51%, respectively. On the other hand, energy, industrial and materials companies Kennametal Inc. (KMT), Chesapeake Energy Corp. (CHK) and Mosaic Co. (MOS) declined -22.33%, -38.61% and -10.55%, respectively as they continued to perform poorly in the face of declining worldwide commodity prices. FACTOR HEADWINDS The performance of Ariel Focus Fund in 2015 was very disappointing. For the full year, Ariel Focus Fund declined -15.39%, behind the -3.83% slide of the Russell 1000 Value Index as well as the +1.38% gain of the S&P 500 Index. During times of underperformance we believe it is critical to understand what is not working and why. In our judgement, four disparate factors explain the vast majority of last year’s poor results: 1) momentum in stocks throughout equity markets; 2) broad weakness in value stocks; 3) fear of disinflation in contrast with our prediction of inflation; and 4) pressures on brick-and-mortar retailers. We will use the remainder of this letter to explore each of these four factors. The silver lining of enduring these four headwinds is the resulting portfolio, which trades at a significant discount to the market both as a multiple of projected earnings and relative to our calculation of the underlying intrinsic value of our portfolio companies. When and if these factors turn, as we believe they will, we are well-positioned. MOMENTUM IN INDIVIDUAL STOCKS At Ariel, we believe in buying what others are selling and selling what others are buying. There is strong empirical research to demonstrate the “herd effect,” whereby individuals are excessively swayed by the opinions of those around them. We also believe the stock price of a company tends to oscillate more than the underlying intrinsic value of that company. As a result, we tend to buy stocks that have recently fallen and sell stocks that have recently risen. In technical jargon, this practice means we will tend to have “negative momentum” in our portfolios. In 2015, however, having negative momentum was a significant headwind since generally speaking; stocks that had recently gone up continued to go up. By contrast, stocks that had been weak (and thereby more attractive) continued to get weaker. 8 ARIELINVESTMENTS.COM Two of our holdings effectively illustrate this momentum effect on our portfolio. Newell Rubbermaid Inc. (NWL) had positive momentum, helping performance in 2015, while Kennametal hurt. Below we show the performance of these two stocks relative to the S&P 500 over the three years ending December 31, 2015. Note the remarkably consistent outperformance of Newell and the equally remarkable consistent underperformance of Kennametal. Why is this momentum effect a headwind for Ariel Focus Fund? Because Newell’s stock price increased far more quickly than our calculation of the company’s intrinsic value. As a result, we reduced our position during 2015. Conversely, Kennametal’s stock declined much faster than our calculation of the company’s value. In the long run, this philosophy of buying what is out-of-favor has served our firm and our clients well. That said, our negative momentum bias hurt in 2015. VALUE UNDERPERFORMING GROWTH As we have often noted, academic research has shown that over the long run, a portfolio of companies trading at a low multiple of earnings will tend to outperform a portfolio of growth stocks trading at high multiples. In 2015, Ariel Focus Fund was consistently overweighted in companies trading at price-to-earnings (P/E) ratios below the broad market’s—and even the Russell 1000 Value Index’s. As has been widely reported in the financial press, value stocks significantly underperformed growth stocks in 2015. The so-called FANG stocks (Facebook, Inc. (FB), Amazon.com, Inc. (AMZN), Netflix, Inc. (NFLX), and Google, Inc. a.k.a. Alphabet Inc. (GOOG)) all trade at extremely high earnings multiples (for those with earnings). Despite their sky-high valuations, these four increased an average of +83% in 2015. “At Ariel, we believe in buying what others are selling and selling what others are buying.” At the beginning of 2015, the four stocks in Ariel Focus Fund trading at the lowest multiples of their estimated earnings were: Barrick Gold Corp. (ABX); Kennametal; Hanger, Inc. (HGR); and International Business Machines Corp. (IBM). These holdings declined an average of -28% in 2015. By contrast, the three stocks in the Fund trading at the highest multiple of their estimated earnings were: Snap-on Inc. (SNA); CVS Health Corp. (CVS); and Lockheed Martin. These three issues outperformed the large-cap market in 2015—indeed, we liquidated our positions in Snap-on and CVS on strength. Clearly, last year was a difficult year to invest in low P/E stocks, which we did and will continue to do. FEARS OF DISINFLATION We devoted our last quarterly letter to what we called “The Myth of the Strong Dollar.” We argued that the market is inappropriately focused on the strength of the U.S. dollar relative to other currencies. What is more important, we believe, is the purchasing power of the U.S. dollar, which has declined—not increased. A dollar purchases fewer months’ rent, days in the hospital and semesters of college tuition than it did a year ago. And we think a dollar is almost certain to purchase smaller quantities of those items five years from now. Yet the market’s focus on the relative strength of the dollar has sent the price of dollar-denominated commodities into a freefall. The price of copper has declined from more than $4.00 per pound in mid-2011 to roughly $2.00 today. A bushel of corn has dropped in price from more than $7.00 in early 2013 to about $3.50 today. And, most famously, the price of a barrel of oil has dropped from more than $90 in 2014 to less than $30 in early 2016. As I have discussed at length in past letters, I believe a series of factors will continue to drive the purchasing power of the dollar down in future years. This force will tend to benefit the earnings power of energy, materials and mining companies such as Mosaic, Apache Corp. (APA) and Barrick Gold as well as companies who market products to them such as National Oilwell Varco (NOV) and Kennametal. 9 PRESSURE ON BRICK-AND -MORTAR HOME-FURNISHING RETAILERS A final factor pressuring performance of Ariel Focus Fund in 2015 was the negative market sentiment around so-called brick-and-mortar retailers. In 2014, we saw an opportunity to take advantage of our outlook for increasing new home sales by initiating positions in two high-quality home furnishing retailers, namely Bed Bath & Beyond Inc. (BBBY) and Pier 1 Imports, Inc. (PIR). To illustrate the trend, we will focus on Bed Bath & Beyond, which we first purchased when it was trading at just over 11x forward earnings—a significant discount to the market and the company’s own history of trading at a market premium. Bed Bath & Beyond is one of the most respected retailers in the industry, with a reputation for excellent merchandising and aggressive investment in online sales. Since 2014, Bed Bath & Beyond’s fundamental performance has been respectable but not great. Sales at comparable stores increased approximately 1% in fiscal year 2015, far better than many retailers but below the company’s prior estimates. The stock has been unfairly punished, in our opinion. The forward P/E multiple has dropped from 11x earnings at the time of our initial purchase to 9x earnings. Bed Bath & Beyond’s online sales are growing quickly, albeit from a low base, and are offsetting the decline at brick and mortar stores. We believe new household formations will continue to increase, as young people move out of their parents’ basements and form families of their own, providing a tailwind for home furnishing retailers. In 2015, we faced four gale force headwinds: momentum stock outperformance, growth crushing value, fears of disinflation overwhelming our own predictions of inflation, and growing negative sentiment toward home furnishing retailers. The result was very disappointing performance in 2015, but a portfolio ending the year at a very attractive valuation as measured by a multiple of projected earnings and our calculation of discount to private market value. PORTFOLIO COMINGS AND GOINGS In the last quarter of the year, we acquired one new security in Ariel Focus Fund. We purchased global private equity firm KKR & Co. (KKR), a prior holding in Ariel Focus Fund and a current holding in Ariel Fund and Ariel Appreciation Fund. KKR is one of only a handful of firms that possess the size and organizational structure to benefit not only from the continued high level of institutional interest in alternative assets, but also from still attractive corporate valuations and near all-time low interest rates. KKR retains an extensive track record of strong performance across all types of economic and financial conditions. We did not eliminate any positions during the quarter. As always, we appreciate the opportunity to serve you and welcome any questions or comments you might have. You can also contact us directly at email@arielinvestments.com. Sincerely, Charles K. Bobrinskoy Portfolio manager HE WAS A FRUGAL FIVE-YEAR- OLD CHARLES K. BOBRINSKOY Portfolio manager Charlie Bobrinskoy learned to be frugal at a young age. It was a value instilled in him by stories his grandfather told of losing everything in war torn Russia and subsequently immigrating to the United States. Sitting on his grandfather’s knee, he heard recollections of unimaginable hardship and loss; but also hard work and steady achievement. Sometimes startling, often cautionary, the stories pointed to thrift as a master strategy of both survival and success. To hear the whole story, visit arielinvestments.com/ bobrinskoy. 10 ARIELINVESTMENTS.COM Ariel Focus Fund performance summary INCEPTION: 06/30/05 Charles K. Bobrinskoy Portfolio manager Composition of equity holdings (%) Ariel Focus Fund† Russell Value Index S&P Index Financial services Health care Technology Producer durables Energy Consumer discretionary Materials & processing Consumer staples Utilities † Sector weightings are calculated based on equity holdings in the Fund and exclude cash in order to make a relevant comparison to the indexes. Average annual total returns (%) as of 12/31/15 Quarter 1-year 3-year 5-year 10-year Since inception Ariel Focus Fund–Investor Class + 1.90 –15.39 + 9.03 + 6.48 + 3.66 + 4.03 Ariel Focus Fund–Institutional Class+ + 1.90 –15.19 + 9.31 + 6.69 + 3.77 + 4.13 Russell 1000® Value Index + 5.64 –3.83 +13.08 +11.27 + 6.16 + 6.36 S&P 500® Index + 7.04 +1.38 +15.13 +12.57 + 7.31 + 7.52 Performance data quoted represents past performance and does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit arielinvestments.com. The minimum initial investment for Investor Class shares is $1,000; the minimum for Institutional Class shares is $1,000,000. Growth of a $10,000 investment since inception (Investor Class) Expense ratio (as of 9/30/15) 1 Net Gross Investor Class 1.00% 1.37% Institutional Class 0.75% 1.07% Top ten equity holdings (% of net assets) 1. Stanley Black & Decker, Inc. 2. Lockheed Martin Corp. 3. Western Union Co. 4. Oracle Corp. 5. International Business Machines Corp. 6. Laboratory Corp. of America Hldgs 7. Exxon Mobil Corp. 8. Johnson & Johnson 9. Goldman Sachs Group, Inc. Zimmer Biomet Holdings, Inc. + The inception date for the Institutional Class shares is December 30, 2011. Performance information for the Institutional Class prior to that date reflects the actual performance of the Fund’s Investor Class (and uses the actual expenses of the Fund’s Investor Class, for such period of time), without any adjustments. For any such period of time, the performance of the Fund’s Institutional Class would have been substantially similar to, yet higher than, the performance of the Fund’s Investor Class, because the shares of both classes are invested in the same portfolio of securities, but the classes bear different expenses, which are primarily differences in distribution and service fees. 1 Effective February 1, 2014, Ariel Investments, LLC, the Adviser, has contractually agreed to waive fees and reimburse expenses in order to limit Ariel Focus Fund’s total annual operating expenses to 1.00% of net assets for the Investor Class and 0.75% of net assets for the Institutional Class through the end of the fiscal year ending September 30, 2017. Through January 31, 2014, the Expense Cap was 1.25% for the Investor Class and 1.00% for the Institutional Class. Note: The graph does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. See index descriptions on page 46. 11 UNDERFOLLOWED, UNLOVED AND UNDERVALUED Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains and represents returns of the Investor Class shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for Ariel Discovery Fund may be obtained by visiting our website, arielinvestments.com. DEAR FELLOW SHAREHOLDER: Average annual total returns as of 12/31/15 Since 4Q15 1-year 3-year inception* Ariel Discovery Fund – 3.10 % – 26.78 % –3.48 % –1.32 % Russell 2000® Value Index +2.88 –7.47 +9.06 +7.80 S&P 500® Index +7.04 +1.38 +15.13 +12.26 * The inception date for Ariel Discovery Fund is 01/31/11. Our bear market continued in the fourth quarter, finishing off the worst year of both absolute and relative performance in my career. While some stocks reacted well to positive news (see ORBCOMM below), a major disappointment at Pendrell Corp. (PCO) (losing a patent lawsuit to Apple Inc. (AAPL)) and apparent tax-loss selling in some holdings kept the portfolio deeply in the red for the year. Throughout this tough stretch, we have maintained that our companies have generally fared well, despite their falling stock prices. This continued to be true in the quarter, and we believe the aggregate fair value of our holdings is essentially unchanged from a year ago. We think the best way to demonstrate our extraordinary optimism going forward is to share details on several of our largest, highest-conviction holdings. ORBCOMM, Inc. (ORBC) – Owned since 2010, this machine-to-machine (M2M) communications company had an exciting finish to 2015. The last 11 satellites of its OG2 constellation were successfully launched into orbit by Elon Musk’s SpaceX in late December. ORBCOMM generated valuable publicity by being part of the first commercial launch to land its rocket intact on Earth. ORBCOMM stock returned +29.75% for the quarter and +10.70% for the year, yet we believe investors are only beginning to recognize the value of this company. • With its full satellite constellation working in tandem with its legacy network, ORBCOMM will have a 10-year or longer CapEx holiday.1 • Free cash flow is expected to become both significant and predictable, which should lead to a higher valuation. 12 ARIELINVESTMENTS.COM • CEO Mark Eisenberg, whose family controls 3.5% of outstanding shares, has led a smart acquisition strategy. SkyWave and InSync Software, both purchased roughly one year ago, have helped make ORBCOMM a complete solutions provider with hardware, software and communications offerings. • As noted by Northland Capital Markets analyst Michael Latimore, ORBCOMM is now the only pure space-based enterprise Internet of Things (IoT) company. • Even after rising +29.75% this quarter, the stock was trading at a 39% discount to our fair value estimate—which likely rises after confirmation that the new satellites are fully operational. “Throughout this tough stretch, we have maintained that our companies have generally fared well, despite their falling stock prices.” Cowen Group, Inc. (COWN) – We wrote about this top holding in April 2014 as our favorite stock—before trimming it as it shot upwards in 2014 and early 2015. It fell -40.16% in the second half of 2015, so we rebuilt the position. Today, at its current valuation, it is a true favorite. • Cowen remains underfollowed and misunderstood; Wall Street fails to appreciate the fact that Ramius, the more than $13 billion alternative asset manager, is the driving force behind the company. • Management, led by CEO Peter Cohen and President Jeff Solomon, continues to hold a big stake in the company and has repeatedly shown great capital allocation discipline—making opportunistic acquisitions and repurchasing shares at clear discounts to asset value. • The leadership team has also executed an impressive turnaround of Cowen and Company, the growth-oriented broker-dealer Ramius acquired in a reverse merger in 2009. • Focused on alpha generation through active management, both within Ramius and in broker-dealer services to its clients, the combined group is poised for continued improved results over the long term. • Despite a bright future, Cowen Group stock trades at barely over 50% of book value, and a full 56% below our fair value estimate, which has grown steadily and is likely to continue doing so. “We think the best way to demonstrate our extraordinary optimism going forward is to share details on several of our largest, highest-conviction holdings.” RealNetworks, Inc. (RNWK) – Our favorite name in April 2015 has fallen despite what we consider real progress reinventing itself as a digital media company, a meaningful increase in intrinsic value, and a massive discount to our sum-of-the-parts valuation. • It has a 43% stake in Rhapsody. Carried on RealNetworks’ books at $0, Rhapsody now has more than 3 million paid subscribers, up from 2 million in the summer of 2014. The recent decision by the Beatles to include their catalog on Rhapsody and eight other streaming services adds further legitimacy to streaming as the music distribution method of the present and future. • We expect RealNetworks to monetize this “hidden in plain sight” asset fairly soon. We think it alone is worth much more than the current $150 million market capitalization of the whole company. • Recent developments in the core business add to our confidence, notably a partnership deal with Verizon Communications Inc. (VZ) for the RealTimes photo montage service, and the decision to sell its Slingo and social casino games business for $18 million. 13 • Finally, we continue to be impressed with the leadership shown by founder Rob Glaser. Clearly incentivized by his 35% ownership, he has refocused the company for potential growth while dramatically cutting costs and reducing cash burn. • Trading at less than 1/3 of our estimated fair value, RealNetworks remains the “stock I would own if I could only own one.” “These four holdings, while vastly different companies, share being underfollowed, unloved and undervalued.” Rosetta Stone Inc. (RST) – This well-known language education software provider has made recent strides, yet its stock is near all-time lows. Under the leadership of a revitalized board and interim CEO John Haas, the company has focused on its Enterprise & Education business while shrinking the consumer business to home in on the serious learner willing to pay for a truly premium product. • Lexia Learning is the overlooked crown jewel of the company, as its literacy software had bookings growth of 72% in the most recent quarter. Given its 90% renewal rates and likely 35% annual growth rate, we think it should be worth more than the whole company’s current enterprise value of roughly $100 million. • The overall institutional business grew 12% in the last quarter and constituted more than 50% of total revenue for the first time in company history. We are confident that with the new platform’s stronger assessment tools and under the focused leadership of Judy Verses, this business will join Lexia as a powerful growth engine. • Finally, we think the company will do well on its own but believe it is a likely acquisition candidate. The powerful brand and successful shift to institutional users make the stock deeply undervalued. The company is reviewing strategic alternatives after receiving at least one indication of interest last year. • The stock trades at half of our estimated fair value, and we believe any deal would likely be at a premium to that level. These four holdings make up roughly 22% of Ariel Discovery Fund at year-end. While vastly different companies, they share being underfollowed, unloved and undervalued. On average we believe they finished the year at a 54% discount to their current intrinsic value. And we expect each of these to grow intrinsic value going forward. While we do own a few cheaper names, these represent the cream of the crop—stocks of good companies led by terrific and properly incentivized managers and directors. High discounts and high conviction levels abound in this group. PORTFOLIO UPDATE Top performers during the quarter included ORBCOMM, up +29.75%, Century Casinos, Inc. (CNTY), which returned +26.50%, and CSW Industrials Inc (CSWI), gaining +22.31% after it spun-off of our current holding, Capital Southwest Corp. (CSWC). On the downside, Rentech, Inc. (RTK) lost -37.14%, Imation Corp, (IMN) was down by -35.68%, and Kindred Biosciences, Inc. (KIN) fell -34.62%. Imation in particular appeared to be hit by tax-loss selling, as we believe the new leadership team made significant progress since taking control earlier this year in a proxy battle where they had our support. For the full year, the top performers were Multi-Fineline Electronix, Inc. (MFLX), returning +63.67% before it was sold, Century Casinos, up +54.06%, and POZEN Inc. (POZN), which gained +38.50% before our final sale. Detractors included Contango Oil & Gas Co. (MCF), down -78.08%, Erickson Inc. (EAC), which lost -75.42%, and Rubicon Technology, Inc. (RBCN), falling by -75.05%. As was the case with so many low price-to-book stocks, these three were completely discarded by the market as the year went on. The average price-to-book of these three at year-end was a staggering 0.29 times. 14 ARIELINVESTMENTS.COM PORTFOLIO COMINGS AND GOINGS There was one deletion from the portfolio during the quarter, as we eliminated AV Homes, Inc. (AVHI). While we continue to see a moderate discount to fair value in the stock, the company’s increasingly levered balance sheet and aggressive acquisition strategy make us less confident the value will be realized. We gained a new position in our small cap deep value portfolio in industrial manufacturer CSW Industrials Inc after it spun-off of our current holding, Capital Southwest Corp. We actively added one new name: • Skullcandy, Inc. (SKUL) – this headphone producer has a well-established lifestyle brand, and also owns the dominant Astro gaming headphone line. Since joining Skullcandy as CEO in 2013, former Nike executive CEO Hoby Darling has successfully increased product quality and improved operations. Skullcandy currently trades at just 0.8x book value, despite being profitable and maintaining a debt-free balance sheet with excess cash. As always, we appreciate the opportunity to serve you and welcome any questions or comments you might have. You can also contact us directly at email@arielinvestments.com. Sincerely, David M. Maley Lead portfolio manager RUNNING HIS OWN RACE DAVID M. MALEY Lead portfolio manager David Maley ran his first marathon at the age of 15. A self-described, “distance running fanatic,” he continued to run long distance races as a finance student at Notre Dame and while earning his MBA at the University of Chicago. Over time, he found that experience made him a better distance runner. Indeed, his fastest marathon was at the age of 42, when he clocked a time of 2:42:44, besting his time as a 15 year old by 37 minutes. If you ask David why he was able to run a faster marathon at 42 than at 15, he’ll tell you about learning to “run his own race.” Practically, this means having the grit to patiently grind out the miles. Psychologically, it means something bigger. It means focusing on the preparation instead of the finish line, the process instead of the outcome. It means running against himself instead of the crowd. To hear the whole story, visit arielinvestments.com/ maley. 1 A CapEx holiday is a period in which a company has little to no required capital expenditures. 15 Ariel Discovery Fund performance summary INCEPTION: 01/31/11 David M. Maley Kenneth E. Kuhrt, cpa Lead portfolio manager Portfolio manager Composition of equity holdings (%) Ariel Discovery Fund† Russell Value Index S&P Index Consumer discretionary Technology Producer durables Financial services Utilities Materials & processing Energy Health care Consumer staples † Sector weightings are calculated based on equity holdings in the Fund and exclude cash in order to make a relevant comparison to the indexes. Average annual total returns (%) as of 12/31/15 Since Quarter 1-year 3-year inception Ariel Discovery Fund–Investor Class –3.10 –26.78 –3.48 – 1.32 Ariel Discovery Fund–Institutional Class+ –3.07 –26.62 –3.26 – 1.10 Russell 2000â Value Index +2.88 – 7.47 +9.06 + 7.80 S&P 500â Index +7.04 + 1.38 +15.13 +12.26 Performance data quoted represents past performance and does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit arielinvestments.com. The minimum initial investment for Investor Class shares is $1,000; the minimum for Institutional Class shares is $1,000,000. Growth of a $10,000 investment since inception (Investor Class) Expense ratio (as of 9/30/15) 1 Net Gross Investor Class 1.25% 2.10% Institutional Class 1.00% 1.29% Top ten equity holdings (% of net assets) 1. ORBCOMM, Inc. 2. Century Casinos, Inc. 3. RealNetworks, Inc. 4. Cowen Group, Inc. 5. Rosetta Stone Inc. 6. SeaChange Intl, Inc. 7. XO Group Inc. 8. Landec Corp. 9. Brooks Automation, Inc. PCTEL, Inc. + The inception date for the Institutional Class shares is December 30, 2011. Performance information for the Institutional Class prior to that date reflects the actual performance of the Fund’s Investor Class (and uses the actual expenses of the Fund’s Investor Class, for such period of time), without any adjustments. For any such period of time, the performance of the Fund’s Institutional Class would have been substantially similar to, yet higher than, the performance of the Fund’s Investor Class, because the shares of both classes are invested in the same portfolio of securities, but the classes bear different expenses, which are primarily differences in distribution and service fees. 1 Effective February 1, 2014, Ariel Investments, LLC, the Adviser, has contractually agreed to waive fees and reimburse expenses in order to limit Ariel Discovery Fund’s total annual operating expenses to 1.25% of net assets for the Investor Class and 1.00% for the Institutional Class through the end of the fiscal year ending September 30, 2017. Through January 31, 2014, the Expense Cap was 1.50% for the Investor Class and 1.25% for the Institutional Class. Note: The graph does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. See index descriptions on page 46. 16 ARIELINVESTMENTS.COM AVOIDING COMPLACENCY AND EMBRACING VOLATILITY Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains and represents returns of the Investor Class shares. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for Ariel International Fund and Ariel Global Fund may be obtained by visiting our website, arielinvestments.com. DEAR FELLOW SHAREHOLDER: The markets have had a rocky start in 2016, making us all the more pleased with the 2015 performance of our global portfolios. For the most part, our portfolios fell a bit short in the fourth quarter’s year-end rally but outperformed over the course of the down year. Indeed, our global strategies managed a rare feat in 2015: they posted gains while their benchmarks fell. Specifically, over the last three months, Ariel International Fund advanced +3.41%, trailing the MSCI EAFE Index, which rose +4.71%, but finished slightly ahead of the MSCI ACWI ex-US Index’s +3.24% return. For the year, Ariel International Fund gained +4.18%, finishing well ahead of the MSCI EAFE Index’s -0.81% loss as well as the MSCI ACWI ex-US Index’s -5.66% drop. For the quarter, Ariel Global Fund jumped +5.26%, as compared to the MSCI ACWI Index, which advanced +5.03%. Over the past year, Ariel Global Fund inched up +0.36%, which compared favorably to the MSCI ACWI Index’s -2.36% retreat. It is rare for a portfolio to post a positive return when its primary benchmark falls. One key way to do so—one that has guided much of our contrarian investment philosophy over the last few years—is to understand that volatility can be the friend of the long-term investor, just as it is often the enemy of the short-term investor. Indeed, we think one of the best times to find value and opportunity is in volatility. Academics consider it axiomatic that if two assets have identical returns, investors will prefer the one with lower volatility. Like many academic constructs, this one is handy in theory but unhelpful in reality. We can know with certainty what the return and volatility patterns of an asset are historically, but we can never know what those patterns will be going forward. All too often, investors—even (or especially) sophisticated ones—apply this truism to returns but not to volatility. Many happily project volatility far into the future, either implicitly or explicitly. In the aftershocks of the 2007-2009 financial crisis, investors developed a keen preference for stability, one that morphed into an obsession of sorts. This risk aversion has played out across the major asset classes, including stocks and bonds. In the wake of the crisis, global bond yields have cratered to historically low levels as investors continued to think of bonds as “safe havens.” Yet safe havens can be far more risky than imagined. Indeed, one root cause of the crisis was supposedly low-volatility but higher-yielding mortgage bonds, which masked huge credit risks that were fully realized as capital losses. It was not just the unsophisticated investor hurt by these ultimately near-worthless bonds. Investment banks and other financial institutions used these bonds to estimate maximum, short-term losses firm-wide. Because these entities depended heavily on historical volatility, their calculations were woefully inaccurate. The result? Plenty of failures and bailouts and pain. And yet, the lessons available to everyone from the 2007-2009 crisis seem to have gone unlearned. The rush into fixed-income caused ultra-low yields across various types of bonds. Low yields means high prices, also known as valuation risk. Moreover, investors seemed to quickly forget what happens when you buy bonds with higher yields: if you are not careful you may be lending to those completely unable to repay their debt. Ultimately, the Greek crisis was a repeat of this fundamental mistake. 17 “In equity investing, there are many supposed harbingers of stability, and one of the most watched is the apparent stability of earnings.” Of course at Ariel we are equity investors, not bond investors. In equity investing, there are many supposed harbingers of stability, and one of the most watched is the apparent stability of earnings. Academic research has shown that companies providing forward earnings guidance on balance have higher valuations than firms that decline to forecast results. In other words, companies professing predictability become associated with stability, thereby garnering a higher valuation. In our view, when things go well for such companies, they can become “priced for perfection,” that is, their prices reflect a highly favorable environment, exceptional execution, and so forth. Prudent and experienced investors know, however, that every company, no matter how great, will face headwinds, competition and change. So, when valuations leave no room for such problems, stocks can plummet. Our own take on Warren Buffett’s wise counsel to “be fearful when others are greedy,” is to be fearful when others are complacent. To our minds, global equity investors have indeed become broadly complacent in recent years. The preference for low-volatility stocks has been hard to ignore. For instance, the 30-day standard deviation levels of the S&P 500 Index, the MSCI EAFE Index, and the MSCI ACWI Index have tended to be in the 10% to 15% range for the better part of two decades. In the 2004 to 2006 period that preceded the financial crisis, these same deviations often sunk to 5%. Just a year after the crisis, when volatility levels spiked to more than 40%, they again plummeted back down to 5%. In addition, the disparity between various sectors also compressed. That is, most of the time you will see great differences between the most volatile and least volatile sectors. Dating back to 1996, the smallest difference between the most jumpy and least jumpy sector was 5%. In the past two years, the range tightened to just 2%. As one example, investors have been bidding up consumer staples stocks, which tend to have higher yields and historically more steady earnings, while discounting consumer discretionary stocks. Consumer staples stocks have recently traded at a premium to consumer discretionary fare around the globe, due to perceived stability. Yet that ostensible stability can come at the expense of growth, and of course it can also turn out to be a mirage. With that as backdrop, we have attempted to zig where the market has zagged. Contrarian investing, in our view, demands a willingness to embrace volatility when you are paid for it and a similar discipline to shun stability when you must overpay for it. So, in the past few years, we have specifically looked for opportunities in volatile stocks. “Our own take on Warren Buffett’s wise counsel to ‘be fearful when others are greedy,’ is to be fearful when others are complacent.” Of course, we are not simply seeking out just any jumpy stock. We continue to apply some other key philosophical tests: prefer low-expectation companies over high-expectation companies; seek stocks that are out-of-favor rather than glamorous ones; favor stocks that are misunderstood and therefore mispriced. So, what opportunities have we been finding lately? Recently we have added to positions in Michelin (CGDE), Baidu, Inc. and American Express Co. in various portfolios. Mind you, we also will lighten up on stocks that no longer seem to be low-expectation, out-of-favor, undervalued securities. Along those lines, we have lightened up on Ryanair Holdings plc, SAP SA and SGS SA. 18 ARIELINVESTMENTS.COM “Contrarian investing, in our view, demands a willingness to embrace volatility when you are paid for it and a similar discipline to shun stability when you must overpay for it.” We remain concerned about a scarcity of growth in the world. Emerging markets, which were the main drivers of global growth a few years ago, are now proving to be the biggest detractors. Developed markets continue to face disinflationary or deflationary pressures and growth remains anemic at best, despite attempts to kick start the economy through both fiscal and monetary stimulus. In a market that lacks obvious support from macro tailwinds or low valuations, and where high-growth expectations are unlikely to be met, a passive index may struggle, but active managers can still shine by carefully selecting exposures with superior risk reward profiles. As you know, that description matches our intended strategy. As always, we appreciate the opportunity to serve you and welcome any questions or comments you might have. You can also contact us directly at email@arielinvestments.com. Sincerely, Rupal J. Bhansali Portfolio manager A BORN INVESTOR RUPAL J. BHANSALI Portfolio manager Coming from a long line of bankers and brokers, Rupal Bhansali grew up on stock stories instead of fairy tales. Eager to enter the world of finance, she learned accounting by the age of 16 and began working in the field right out of high school. By age 24, she had edited prospectuses, calculated residual values on lease portfolios and learned how to trade foreign exchange. To hear the whole story, visit arielinvestments.com/ bhansali. PEOPLE & PROMOTIONS “Few things are more gratifying than watching teams excel. Such has been the case with our New York-based research team—whose exemplary results have ranked them amongst the best performing managers since the launch of our international and global portfolios in 2011. Accordingly, we are delighted to announce a number of important promotions that reflect their game changing contribution to our firm.” -John W. Rogers, Jr., Chairman and CEO Mellody Hobson, President To read more about these promotions, visit arielinvestments.com. Investing in equity stocks is risky and subject to the volatility of the markets. Bonds are fixed income securities in that at the time of the purchase of a bond, the amount of income and the timing of the payments are known. Risks of bonds include credit risk and interest rate risk, both of which may affect a bond’s investment value by resulting in lower bond prices or an eventual decrease in income. Treasury bonds are issued by the government of the United States. Payment of principal and interest is guaranteed by the full faith and credit of the U.S. government, and interest earned is exempt from state and local taxes. 19 Ariel International Fund performance summary INCEPTION: 12/30/11 Rupal J. Bhansali Portfolio manager Composition of equity holdings*† (%) Ariel International Fund† MSCI EAFE Index MSCI ACWI ex-US Index Information technology Financials Consumer staples Telecommunication services Health care Consumer discretionary Industrials Energy Utilities Materials * The sectors above are the Global Industry Classification Standard (“GICS”) sector classifications. GICS was developed by and is the exclusive property and a service mark of MSCI Inc. (“MSCI”) and Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and is licensed for use by Ariel Investments, LLC. Neither MSCI, S&P nor any third party involved in making or compiling the GICS or any GICS classifications makes any express or implied warranties or representations with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness for a particular purpose with respect to any of such standard or classification. Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in making or compiling the GICS or any GICS classifications have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. Average annual total returns (%) as of 12/31/15 Quarter 1-year 3-year Since inception Ariel International Fund–Investor Class + 3.41 + 4.18 + 8.63 + 7.54 Ariel International Fund–Institutional Class + 3.45 + 4.41 + 8.88 + 7.79 MSCI EAFE® Index (gross) + 4.75 – 0.39 + 5.46 + 8.44 MSCI EAFE® Index (net) + 4.71 – 0.81 + 5.01 + 7.96 MSCI ACWI ex-US Index (gross) + 3.30 – 5.25 + 1.94 + 5.60 MSCI ACWI ex-US Index (net) + 3.24 – 5.66 + 1.50 + 5.13 Performance data quoted represents past performance and does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit arielinvestments.com. The minimum initial investment for Investor Class shares is $1,000; the minimum for Institutional Class shares is $1,000,000. Growth of a $10,000 investment since inception (Investor Class) Expense ratio (as of 9/30/15) 1 Net Gross Investor Class 1.26% 3.49% Institutional Class 1.01% 2.68% Top ten companies^ (% of net assets) 1. GlaxoSmithKline plc 2. Deutsche Boerse AG 3. China Mobile Ltd. 4. Nokia Corp. 5. Roche Holding AG 6. Ahold N.V. 7. Reckitt Benckiser Group plc 8. Baidu, Inc. 9. Dialog Semiconductor plc Philip Morris Intl, Inc. ^For the purposes of determining the Fund’s top ten, securities of the same issuer are aggregated. Country weightings†(%) UK Japan Germany China Switzerland Netherlands Finland France United States Canada Italy Spain Ireland Sweden Israel Singapore Hong Kong Austria Luxembourg Chile UAE 1 Effective February 1, 2014, Ariel Investments, LLC, the Adviser, has contractually agreed to waive fees and reimburse expenses in order to limit Ariel International Fund’s total annual operating expenses to 1.25% of net assets for the Investor Class and 1.00% for the Institutional Class through the end of the fiscal year ending September 30, 2017. For the year ended 9/30/15, the net expense ratios for both Classes of the Fund rounded above the expense caps due to interest expense which is excluded from the expense reimbursement. Through January 31, 2014, the Expense Cap was 1.40% for the Investor Class and 1.15% for the Institutional Class. † Sector and country weightings are calculated based on equity holdings in the Fund and exclude cash and ETFs. Note: The graph does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. See index descriptions on page 46. 20 ARIELINVESTMENTS.COM Ariel Global Fund performance summary INCEPTION: 12/30/11 Rupal J. Bhansali Portfolio manager Composition of equity holdings*† (%) Ariel Global Fund† MSCI ACWI Index Health care Information technology Telecommunication services Financials Consumer discretionary Consumer staples Utilities Energy Industrials Materials * The sectors above are the Global Industry Classification Standard (“GICS”) sector classifications. GICS was developed by and is the exclusive property and a service mark of MSCI Inc. (“MSCI”) and Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and is licensed for use by Ariel Investments, LLC. Neither MSCI, S&P nor any third party involved in making or compiling the GICS or any GICS classifications makes any express or implied warranties or representations with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness for a particular purpose with respect to any of such standard or classification. Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in making or compiling the GICS or any GICS classifications have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. Average annual total returns (%) as of 12/31/15 Quarter 1-year 3-year Since inception Ariel Global Fund–Investor Class + 5.26 + 0.36 +10.53 + 9.24 Ariel Global Fund–Institutional Class + 5.27 + 0.56 +10.80 + 9.52 MSCI ACWISM Index (gross) + 5.15 – 1.84 + 8.26 +10.32 MSCI ACWSM Index (net) + 5.03 – 2.36 + 7.69 + 9.73 Performance data quoted represents past performance and does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To access performance data current to the most recent month-end, visit arielinvestments.com. The minimum initial investment for Investor Class shares is $1,000; the minimum for Institutional Class shares is $1,000,000. Growth of a $10,000 investment since inception (Investor Class) Expense ratio (as of 9/30/15) 1 Net Gross Investor Class 1.25% 2.71% Institutional Class 1.00% 1.30% Top ten companies^ (% of net assets) 1. Gilead Sciences, Inc. 2. Baidu, Inc. 3. Microsoft Corp. 4. GlaxoSmithKline plc 5. China Mobile Ltd. 6. Roche Holding AG 7. Southern Co. 8. Deutsche Boerse AG 9. Verizon Communications Inc. Harman Intl Industries, Inc. ^ For the purposes of determining the Fund’s top ten, securities of the same issuer are aggregated. Country weightings† (%) United States China United Kingdom Switzerland Japan Germany France Finland Netherlands Canada Chile Brazil Italy Spain Hong Kong Singapore Turkey Mexico Israel Peru Sweden Thailand 1 Effective February 1, 2014, Ariel Investments, LLC, the Adviser, has contractually agreed to waive fees and reimburse expenses in order to limit Ariel Global Fund’s total annual operating expenses to 1.25% of net assets for the Investor Class and 1.00% for the Institutional Class through the end of the fiscal year ending September 30, 2017. Through January 31, 2014, the Expense Cap was 1.40% for the Investor Class and 1.15% for the Institutional Class. † Sector and country weightings are calculated based on equity holdings in the Fund and exclude cash and ETFs. Note: The graph does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. See index descriptions on page 46. 21 KKR & Co. L.P. (NYSE: KKR) 9 West 57th Street, Suite 4200
